Citation Nr: 0612257	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, supraglottic region, with total laryngectomy.

2.  Entitlement to service connection for diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claims of entitlement to 
service connection for squamous cell carcinoma, supraglottic 
region, with total laryngectomy, and diabetes mellitus, type 
II.  

Since the statement of the case was issued in November 2003, 
the veteran has submitted additional evidence directly to the 
Board.  In March 2006, the Board asked him if he wished to 
waive consideration of the additional evidence by the agency 
of original jurisdiction.  He provided such a waiver later 
that same month.  Thus, the Board will consider all of the 
evidence of record in reaching a decision in this appeal.

In April 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
June 2004, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2005).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.

2.  The veteran does not have squamous cell carcinoma, 
supraglottic region, with total laryngectomy, that was caused 
or aggravated by his service.

3.  The veteran does not have diabetes mellitus, type II, 
that was caused or aggravated by his service.

CONCLUSIONS OF LAW

1.  Squamous cell carcinoma, supraglottic region, with total 
laryngectomy, was not incurred as a result of the veteran's 
service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  Diabetes mellitus, type II, was not incurred as a result 
of the veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant essentially argues that service connection for 
squamous cell carcinoma, supraglottic region, with total 
laryngectomy, and diabetes mellitus, type II, is warranted 
because the veteran was exposed to Agent Orange, and that the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) should 
apply.  He further argues that he was exposed to Agent Orange 
while performing his duties in the Air Force, which included 
treating planes for corrosion.  Specifically, he argues that 
he serviced "C-123" planes which sprayed Agent Orange.  He 
has submitted a number of pictures which he asserts were 
taken of him and his base during service in Thailand.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, disease 
associated with exposure to certain herbicide agents will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.309, see also 38 C.F.R. § 3.307, Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The law provides a presumption of service connection for 
certain diseases, including respiratory cancers such as 
cancer of the lung, which become manifest after separation 
from service in veterans who served in the Republic of 
Vietnam during the period from January 9, 1962, and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (emphasis added).  Service in the 
Republic of Vietnam for the purpose of the application of the 
presumption includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions including 
leukemia or "any . . . condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted."  See 59 Fed. Reg. 341 (Jan. 4, 
1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

The veteran's service medical records do not show treatment 
for, or a diagnosis of, either squamous cell carcinoma, 
supraglottic region, or diabetes mellitus, type II.  The 
veteran's separation examination report, dated in April 1974, 
shows that his mouth and throat, and his endocrine system, 
were clinically evaluated as normal, and that urinalysis was 
negative for sugar.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1997 and 2002.  
This evidence includes a VA heart examination report, dated 
in July 1999, which notes that the veteran was diagnosed with 
diabetes "two months ago."  VA hospital reports, dated in 
November 1999, show that the veteran was treated for squamous 
cell carcinoma of the supraglottic region which had been 
diagnosed the previous month.  In December 1999, he underwent 
a total laryngectomy.  

As an initial matter, the veteran's discharge (DD Form 214) 
shows that he served in the Air Force, and that his awards 
included RVCM (Republic of Vietnam Campaign Medal), and the 
VSM (Vietnam Service Medal).  His service records indicate 
that he was a corrosion control specialist at Udon Airfield 
in Thailand; these records do not mention herbicides.  The 
veteran does not allege, and his service records do not show, 
that the conditions of his service involved duty or 
visitation in the Republic of Vietnam.  In this regard, the 
Board notes that the Vietnam Service Medal was awarded to 
veterans who served between July 1965 and March 1973 in 
Vietnam, Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  See U.S. Dep't. of Defense Manual of 
Military Decorations and Awards, Appendix D at D-20, July 
1990.  The RVCM is awarded to those personnel who (1) served 
in the Republic of Vietnam for 6 months during a specified 
period; or, (2) served outside the geographical limits of the 
Republic of Vietnam but contributed direct combat support to 
the Republic of Vietnam and Armed Forces for 6 months; or, 
(3) served in the Republic of Vietnam or outside its 
geographical limits for less than 6 months but were wounded, 
captured or killed.  Id. at 7.5.  Given the foregoing, the 
Board finds that duty or visitation in the Republic of 
Vietnam is not shown for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 
3.309.  

The Board notes that the veteran has submitted copies of two 
Board decisions from other cases, one of which remanded the 
claim inter alia for an additional effort to verify exposure 
during service at Udon Airfield, Thailand, and one of which 
appears to extend the presumptive provisions at 38 C.F.R. 
§§ 3.307 and 3.309 to a veteran who served in Thailand.  
However, these decisions are not binding, and there is no 
basis upon which to apply 38 C.F.R. §§ 3.307 and 3.309 to a 
veteran who did not serve in Vietnam.  In this regard, the 
Board points out that even if exposure to herbicides during 
service was shown (and this has not been established), 38 
C.F.R. §§ 3.307, 3.309 would still not be for application, as 
the veteran does not have service in Vietnam.  Rather, the 
claim would be analyzed as set forth in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (discussed infra).    

With regard to the claim for squamous cell carcinoma, 
supraglottic region, with total laryngectomy, the Board 
further points out that even if service involving duty or 
visitation in Vietnam were shown, the claim would still fail 
under the presumptive provisions at 38 C.F.R. §§ 3.307 and 
3.309 because this disease is not subject to presumptive 
service connection under provisions related to Agent Orange.  
See 64 Fed. Reg. 59232 (1999).  

Finally, there is no competent medical evidence of record 
suggesting a causal link between any in-service herbicide 
exposure and the subsequent development of squamous cell 
cancer or diabetes.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this regard, the veteran is shown to have a 
medical history that includes tobacco abuse, a long history 
of smoking (described in some reports as 30 years at one pack 
per day) (see e.g., VA progress notes dated in October 1999, 
April 2000, and May 2001).  The earliest medical evidence of 
either of these conditions is dated in 1999.  This is about 
21 years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board therefore finds that the preponderance of 
the evidence is against the claims, and the claims are 
denied.

To the extent that a March 2006 letter from the veteran, that 
was co-signed by two men who indicated that they served in 
Vietnam, requests compensation for "pain and suffering" due 
to what they consider to be mishandling of the claims by the 
RO, the Board is bound by the law, and has no authority to 
grant such a benefit.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also 
Smith v. Derwinski, 2 Vet. App. 429, 433 (1992).  

The Board has considered the veteran's written statements, 
and the other lay statements, submitted in support of the 
veteran's arguments that squamous cell carcinoma, 
supraglottic region, and diabetes mellitus, type II, are 
related to service.  These statements are not competent 
evidence of a nexus between squamous cell carcinoma, 
supraglottic region, or diabetes mellitus, type II, and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claims for 
service connection for squamous cell carcinoma, supraglottic 
region, and diabetes mellitus, type II, must be denied.

To the extent that the appellant has claimed that the May 
2003 rating decision contained clear and unmistakable error 
under 38 C.F.R. § 3.105, the Board points out that that 
decision is the subject of this Board decision and not 
subject to a finding of CUE, as it is was not yet final.  See 
38 C.F.R. § 3.105(a). 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in May 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter was provided by the AOJ prior to 
the RO's initial adjudication of the claims.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letter did not provide the 
appellant with notice of the potential disability rating, or 
laws regarding an effective dates for any grant of service 
connection.  However, the claims for service connection, this 
claim has been denied, as discussed above, and no disability 
rating or effective date will be assigned; any defect with 
respect to the content of the notice requirement was non-
prejudicial.  Therefore, VA's duty to notify the appellant 
has been satisfied, and no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although etiological 
opinions have not been obtained, the Board finds that the 
evidence, discussed supra, warrants the conclusion that a 
remand for examinations and etiological opinions is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
veteran is not shown to have received treatment for, or a 
diagnosis of, the claimed conditions during service, the 
claimed conditions are first shown many years after service, 
there is no competent evidence of the claimed conditions 
dated prior to 1999, and the claims file does not currently 
contain objective evidence showing that the claimed 
conditions are related to service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for squamous cell carcinoma, supraglottic 
region, with total laryngectomy, is denied.

Service connection for diabetes mellitus, type II, is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


